93 N.Y.2d 1039 (1999)
In the Matter of ROSE BB. RICHARD BB., Appellant; Louis BB. et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 9, 1999.
Decided September 23, 1999.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.
Judge CIPARICK taking no part.